            Case 1:18-cv-02921-JMF Document 393 Filed 10/23/18 Page 1 of 2
                                       U.S. Department of Justice
                                       Civil Division
                                       Federal Programs Branch
                                       1100 L Street NW
                                       Washington, DC 20005


By ECF                                        October 23, 2018
The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

Re:     State of New York v. U.S. Department of Commerce , No. 18-cv-2921

Dear Judge Furman:

      Plaintiffs’ motion for leave to present live direct examination testimony from six witnesses
(ECF No. 386 1) should be denied. 2

         Direct testimony by written affidavit from all witnesses within each party’s control—in
accordance with the Court’s standard practice in bench trials—would streamline the trial considerably
and conserve judicial resources. “The use of written testimony ‘is an accepted and encouraged
technique for shortening bench trials.’” In re Adair, 965 F.2d 777, 779 (9th Cir. 1992) (per curiam)
(citation omitted); accord Ball v. Interoceanica Corp., 71 F.3d 73, 77 (2d Cir. 1995) (per curiam). Plaintiffs
have not provided estimates of the length of these six witnesses’ proposed live direct examination
testimony, preventing the Court from gauging exactly how much longer the trial would be if their
request were granted. Nevertheless, several additional trial days is a conservative estimate since, as
Plaintiffs acknowledge, four of the witnesses are experts whose testimony will be “complex” and
“technical.” Pls.’ Mot. at 1, 3, ECF No. 386.

       Besides streamlining the trial, requiring these witnesses’ direct testimony by written affidavit
would give the Court time to digest their testimony, terminology, and methodology before live cross-
examination. That is likely to be especially helpful here given the complex and technical nature of
these witnesses’ anticipated testimony. Direct testimony by written affidavit would also allow the
Court to consider the full context of each witness’s direct testimony when resolving objections at trial.

        Finally, allowing Plaintiffs to present live direct testimony from these witnesses would be
unfair to Defendants. All defense direct testimony will be presented by written affidavit, served 10
days before trial, giving Plaintiffs ample time to formulate evidentiary objections to that testimony. By
contrast, allowing Plaintiffs to present live direct testimony from six witnesses would require
Defendants to object on the spur of the moment, without the same benefit of reflection that Plaintiffs
will have.



        1
         For the Court’s convenience, citations to docket entries and legal authorities in the PDF
version of this letter brief are hyperlinked to the cited authorities in ECF and Westlaw, respectively.
        2
            Defendants intend to move to exclude the testimony of one of these witnesses, Lisa Handley.
         Case 1:18-cv-02921-JMF Document 393 Filed 10/23/18 Page 2 of 2



        Plaintiffs contend that live direct testimony from these six witnesses would allow the public
to learn about the case, suggesting they intend to use these proceedings as a publicity event. Pls.’ Mot.
at 1, ECF No. 386. But educating the public is not the primary function of trials. Trials are held “for
the solemn purpose of endeavoring to ascertain the truth.” Estes v. State of Texas, 381 U.S. 532, 540
(1965). In any event, the public can learn about the case just as well if these witnesses’ direct testimony
is presented by written affidavit because those affidavits will be part of the record and will be publicly
available.

         The motion should therefore be denied. If, however, the Court permits Plaintiffs to present
live direct testimony from these six witnesses, Defendants respectfully ask that they be permitted to
present live direct testimony from Dr. John M. Abowd, the Census Bureau’s Chief Scientist.

Dated: October 23, 2018                          Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 BRETT A. SHUMATE
                                                 Deputy Assistant Attorney General

                                                 JOHN R. GRIFFITHS
                                                 Director, Federal Programs Branch

                                                 CARLOTTA P. WELLS
                                                 JOSHUA E. GARDNER
                                                 Assistant Branch Directors

                                                 /s/ Garrett Coyle
                                                 KATE BAILEY
                                                 KERI L. BERMAN
                                                 GARRETT COYLE
                                                 STEPHEN EHRLICH
                                                 CAROL FEDERIGHI
                                                 DANIEL J. HALAINEN
                                                 MARTIN M. TOMLINSON
                                                 Trial Attorneys
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street NW
                                                 Washington, DC 20005
                                                 Tel.: (202) 616-8016
                                                 Fax: (202) 616-8470
                                                 Email: garrett.coyle@usdoj.gov

                                                 Counsel for Defendants




                                                    2
